Citation Nr: 1525218	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to January 1984 and from February 2003 to September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.

An unappealed December 2009 rating decision had denied service connection for an eye disability and migraine headaches. Since then, previously not considered pertinent service treatment records (STRs) have been associated with the record.  Accordingly, as provided in 38 C.F.R. § 3.156(c), the claim is considered (de novo) rather than as one to reopen.


FINDINGS OF FACT

1.  The Veteran's dry eyes disability is reasonably shown to have been caused by the medications prescribed to treat her service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran's migraine headaches are reasonably shown to have been incurred (had their onset) in service.


CONCLUSIONS OF LAW

1.  Service connection for a dry eyes disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  Service connection for a migraine headache disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor its impact on the matters; any notice defect or duty to assist omission is harmless. Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

At the hearing in September 2014 the undersigned advised the Veteran of what is needed to substantiate a claim of service connection (including under a secondary service connection theory of entitlement).  It is not alleged that the notice provided was deficient.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 . The elements of a successful secondary service connection claim are evidence of: (1) a disability for which service connection is sought; (2) a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


Bilateral Eye Disability

The Veteran claims that her bilateral eye disability began during her active duty service as a result of drill formations held in dusty garages while she was on a medical hold.  Alternatively, she claims that the [dry eyes] disability has been caused by the medications she takes for her service-connected disabilities.

An August 2004 line of duty determination found that the Veteran began to experience blurred vision, constant tearing, and a burning sensation in her left eye in March 2004.  Blepharitis, considered incurred in line of duty was diagnosed.

An August 2012 VA ophthalmology treatment record notes the Veteran's complaints of dryness and itchiness in both eyes.  Her prior history included diagnoses of chronic kerato-conjunctivitis and dry eye syndrome.  The physician noted that the Veteran was very symptomatic and experienced no relief from prescribed medications.  She opined that the Veteran's dry eyes are likely due to an adverse effect from the multiple psychiatric medications she was taking.

On August 2013 VA eye examination, the Veteran reported she had blepharitis in service.  Her reported symptoms included pain, redness, discharge, burning or stinging, dryness, and watering.  Severe bilateral dry eye syndrome and bilateral refractive error were diagnosed.  The examiner opined that her eye condition was not likely caused by or a result of any complaints of eye pain noted in-service because dry eye syndrome is primarily a genetically determined disorder.  It was also noted that the Veteran was on several medications that have the "possible side effect of dry eyes."

The Board finds that the evidence of record reasonably supports the Veteran's claim.   It shows that she has a bilateral dry eyes disability; that she has established service connection for a psychiatric disability (PTSD); and that medication prescribed for the PTSD caused the dry eyes disability.  See August 2012 VA ophthalmology treatment report.  The Board finds the VA treatment-provider's opinion to be evidence that merits substantial probative value.  And while the August 2013 VA examiner opined that the Veteran's current dry eyes disability is unrelated to any eye complaints in service, but is generally a genetically determined disorder, that provider also acknowledged that the medication the Veteran takes for her service-connected disability may play a role in the development of dry eyes.  Resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102 ), the Board finds that service connection for a dry eyes disability is warranted. 

The Board notes that the Veteran has also been found to have refractive error.   However, refractive error, of itself, is not a compensable disability (see 38 C.F.R. § 3.303(c), and the Veteran has not alleged otherwise.

Migraine Headaches

On November 2002 examination prior to entry on active duty for the period beginning in February 2003, no neurological abnormality was noted.  The Veteran denied headaches in an accompanying report of medical history.  She is presumed sound for headaches on entry in service.  See 38 U.S.C.A. § 1111.

An August 2004 line of duty determination found that the Veteran began to experience migraine headaches in April 2004, and that such disability was incurred in line of duty.

On July 2010 VA neurological examination, the Veteran reported that her headaches began when she was 17 years old, but became worse during her active duty service.  They were accompanied by nausea, photophobia, phonophobia, and an inability to eat anything, and were triggered by stress and some of her medications.  The diagnosis was migraine headaches.  The examiner noted that treatment records showed a variety of multi-organ complaints with non-specific findings on most occasions, along with numerous specialty consults.  It was noted that the Veteran may have had two to three types of headaches presenting at one time or another during her adult life but that it would be "extremely difficult" to connect any one of them to her headache complaints in service.  She opined that it is less likely than not that the Veteran's current headaches are the same headaches she experienced in service.

During the September 2014 Board hearing, the Veteran testified that her migraines started when she began active duty service in 2003 and have continued thereafter. 

On longitudinal review of the record, the Board finds that the evidence reasonably supports the Veteran's claim.  As was noted above, it is not in dispute that she has migraine headaches.  She is presumed sound for migraine headaches on entrance in service (and clear and unmistakable evidence to rebut that presumption has not been found in the record).  Migraine headaches (found incurred in line of duty) were diagnosed during the period of active duty that began in February 2003 (and the Veteran asserts they have persisted since).  The inferred conclusion from such findings is that a migraine headache disorder was incurred in service.  

The Board acknowledges that there is evidence in the record against the Veteran's claim, including the July 2010 VA examiner's opinion that her current headaches are not likely the same headaches she experienced in service.  However, that opinion does not acknowledge (or reject as not credible) the Veteran's accounts that she has had continuing migraine headache complaints since service (or adequately account for the Medical Board finding in service that migraine headaches were incurred in line of duty).  Accordingly, the Board finds that that opinion warrants only limited probative value.  

One method of establishing service connection is by showing that the claimed disability began in service, and has persisted since.  Headaches are a disability capable of lay observation, and the Veteran's accounts of onset of headaches of a severity characteristic of migraines in service and continuing since are deemed credible.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board concludes that service connection for migraine headaches is warranted.

ORDER

Service connection for a bilateral dry eyes disability is granted.

Service connection for a migraine headache disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


